IN THE SUPREME COURT OF THE STATE OF NEVADA


                ROBERT BROWN, JR.,                                         No. 85669
                Petitioner,
                vs.                                                    rfrl"     •
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                                      LED
                IN AND FOR THE COUNTY OF                                       NOV 3 0 2022
                CLARK; AND THE HONORABLE
                                                                               ELI   BETH
                JACQUELINE M. BLUTH, DISTRICT
                JUDGE,
                Respondents,
                  and
                THE STATE OF NEVADA,
                Real Party in Interest.

                                       ORDER DENYING PETITION

                            This original petition for a writ of mandamus or, in the
                alternative, prohibition challenges the district court's order granting the
                State's motion for depositions.
                            A writ is an extraordinary remedy, and whether a petition for
                extraordinary relief will be considered is solely within this court's
                discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
                818 P.2d 849, 851, 853 (1991). Petitioner bears the burden to show that
                extraordinary relief is warranted. See Pan v. Eighth Judicial Dist. Court,
                120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            A writ of mandamus is available to compel the performance of
                an act that the law requires .. . or to control an arbitrary or capricious
                exercise of discretion." Int'l Garne Tech., Inc. v. Second Judicial Dist. Court,
                124 Nev. 193, 197, 179 P.3d 556, 558 (2008); see NRS 34.160. A writ of
                mandamus is proper only when there is no plain, speedy, and adequate
                remedy at law. Pan, 120 Nev. at 224, 88 P.3d at 841.
SUPREME COURT
        OF
     NEVADA



(CH I947A
                                                                        22---3096
                                   A writ of prohibition "arrests the proceedings of any tribunal,
                   corporation, board or person exercising judicial functions, when such
                   proceedings are without or in excess of the jurisdiction of such tribunal,
                   corporation, board or person." NRS 34.320; Srnith, 107 Nev. at 677, 818
                   P.2d. at 851.
                                   Having considered the petition and documents submitted in
                   support thereof, we are not persuaded that our extraordinary intervention
                   is warranted. Petitioner has not demonstrated that the district court failed
                   to perform an act the law requires or arbitrarily or capriciously abused its
                   discretion, Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558, nor has he
                   demonstrated that the district court acted in excess of its jurisdiction, NRS
                   34.320. Additionally, petitioner has not demonstrated that he lacks an
                   adequate remedy at law in the form of an appeal from any subsequent
                   judgment. Accordingly, we
                                   ORDER the petition DENIED.'


                                                                                        C.J.
                                                         Parraguirre


                                                                                         J.
                                                         Hardesty


                                                                    Al/L5G-L..0          J.
                                                         Stiglich


                         'While the caption to petitioner's petition states that the document
                   contains a "motion for stay of deposition," the only such relief requested in
                   the petition is a single sentence requesting that this court grant a stay of
                   the taking of depositions until the matter has been resolved. Due to our
                   disposition in this matter, the motion is denied.
SUPREME COURT
        OF
     NE VA DA
                                                           2
(0) I947A    Arp
                cc:   Hon. Jacqueline M. Bluth, District Judge
                      C W Patrick Law PLLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA